225 F.2d 551
Donald M. VIEDT, Appellant,v.UNITED STATES of America, Appellee.
No. 12496.
United States Court of Appeals District of Columbia Circuit.
Argued June 15, 1955.
Decided July 7, 1955.

Appeal from the United States District Court for the District of Columbia; James R. Kirkland, Judge.
Mr. H. Clifford Allder, with whom Mr. Charles E. Ford, Washington, D. C., was on the brief, for appellant.
Mr. Gerard J. O'Brien, Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., Lewis Carroll and Edward P. Troxell, Asst. U. S. Attys., were on the brief, for appellee.
Before BAZELON, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
In this appeal from a conviction for grand larceny,1 we find no error in the admission of evidence or in the denial of the motion for a judgment of acquittal.


2
Affirmed.



Notes:


1
 D.C.Code, § 22-2201 (Supp. 1954)